COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           '

                                                '               No. 08-13-00008-CV

 IN RE: TELETRAC, INC.,                         '         AN ORIGINAL PROCEEDING
                                                '                 IN MANDAMUS
                                                '
                           Relator.
                                                 '

                                 MEMORANDUM OPINION

       Relator, Teletrac, Inc., asks this Court to issue a writ of mandamus against the Honorable

Bonnie Rangel, Judge of the 171st Judicial District Court of El Paso County, Texas. Mandamus

is an extraordinary remedy that will issue only if the Relator shows: (1) the trial court clearly

abused its discretion; and (2) the relator has no adequate remedy by appeal. In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004).

       As the party seeking relief, Relator has the burden of providing the Court with a sufficient

record to establish its right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992); see TEX. R. APP. P. 52.7(a)(2) (requiring relator to file with the petition a properly

authenticated transcript of any relevant testimony from any underlying proceeding, including any

exhibits offered in evidence, or a statement that no testimony was adduced in connection with the

matter). Based on the record presented, we conclude that Relator has not shown that it is entitled

to mandamus relief, and therefore, we deny mandamus relief. See TEX. R. APP. P. 52.8(a).



                                             GUADALUPE RIVERA, Justice
February 6, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.